MEMORANDUM **
Jose Guadalupe Gutierrez-Romero appeals from the 51-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Gutierrez-Romero contends that his sentence is unreasonable because the district court failed to address his argument that he has suffered abuse and will face abuse in prison due to his transgender status. We conclude that the district court should more adequately explain the sentencing factors listed in 18 U.S.C. § 3553(a), and address how Gutierrez-Romero’s transgender status is weighed in those factors. Cf. United States v. Carty, 520 F.3d 984, 991-96 (9th Cir.2008) (en banc).
Additionally, the district court should strike the reference to § 1326(b) from the judgement. See United States v. Maciel-Vasquez, 458 F.3d 994, 997 (9th Cir.2006).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.